DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities:  the applicant recites “one or more processors” throughout the claims, --the or said-- should precede “one or more processors” when referring to previously cited one.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abhyanker, US Patent No. 9,373,149.
Abhyanker discloses an autonomous neighborhood vehicle connected network and community comprising: a vehicle 100 controlled by a computer system 200 having at least one processor 202 for obtaining data indicating a delivery item from an internet of things (loT) enabled device (such as server 4200) (par. 107); determining by the at least one processor information associated with the delivery item (information about the item must be determined in order to provide the appropriate environment for the item, such as temperature regulation); determining by the at least one processor whether the information of the delivery item is associated with stabilized delivery (once the item is identified and the vehicle storage space is known, it can be determined whether or not the delivery is stable); and scheduling by the at least one processor, delivery of the delivery item with a delivery vehicle, based at least in part on the information associated with the delivery item (the pickup and delivery details must be known in order to schedule pickup and delivery of items). (See Figs. 1-3; par. 76-77, 80, 127).
Regarding claims 2, 9, further includes generating, by the one or more processors, delivery instructions for the delivery item based at least in part on the information associated with the delivery item (in order to make sure appropriate conditions are provided for the item, such as heat or cold temperature, par. 77).
Regarding claims 3, 10, wherein scheduling delivery of the delivery item with the delivery vehicle, further comprises: transmitting, by the one or more processors, a message to the delivery vehicle that includes a user address and of the generated delivery instructions for the delivery item (in order to deliver the item the destination location and/or address must be known by the vehicle).
Regarding claims 4, 11, wherein determining the information associated with the delivery item, further comprises: determining, by the one or more processors, a category of the delivery item based on features of the delivery item in video data of an IoT enabled device; and identifying, by the one or more processors, a state of matter of the delivery item based at least in part on the category (the vehicles includes cameras that can videotape items and the surrounding environment).
Regarding claims 5, 12, wherein obtaining video data of a delivery item from the IoT enabled device, further comprises: capturing, by the one or more processors, digital images of the delivery item from a feed of the IoT enabled device; inputting, by the one or more processors, the digital images into a machine learning algorithm; and determining, by the one or more processors, that an object is present in an image of the video data, based on a corpus utilized to train the machine learning algorithm (the vehicle uses its cameras to take videos and still pictures to operate the machine through machine learning algorithm).
Regarding claims 6, 13, wherein identifying the state of matter of the delivery item based at least in part on the video data of the IoT enabled device, further comprises: identifying, by one or more processors, contents of the delivery item; determining, by one or more processors, a classification of the contents of the delivery item, wherein the classification includes a state of matter; and determining, by one or more processors, properties corresponding to the classification of the contents of the delivery item, wherein the properties are selected from a group consisting of: strength and viscosity (the properties of the item is determined so as provide the appropriate environment).
Regarding claims 7, 14, wherein the delivery vehicle includes a capsule coupled to a gyroscopic device that is coupled to the delivery vehicle, wherein the capsule adjusts to stabilize the delivery item and reduce inertial effects of movements of the delivery vehicle (see par. 76-77).
 Regarding claims 15-20, the limitations has been met above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chowdhary, US Patent No. 11,321,766, discloses a system and method for identifying and coordinating an alternate delivery of one or more selected items. Chiyo et al, US Patent No. 11,315,169, disclose an information distribution system and electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876